Case 2:18-cr-00422-SMB Document 422-1 Filed 12/14/18 Page 1 of 4




               Exhibit A
              Case 2:18-cr-00422-SMB Document 422-1 Filed 12/14/18 Page 2 of 4
SA J. Patrick Cullen
Page 1 of 5

CURRICULUM VITAE
FBI Expert Witness


                       J. Patrick Cullen
                       Federal Bureau of Investigation
                       Computer Analysis Response Team
                       21711 N. 7th St
                       Phoenix, AZ 85024
                       PHONE: 623-466-1634



PROFESSIONAL EXPERIENCE

Mar 2015 - present     Special Agent Forensic Examiner
                       Phoenix Division
                       Federal Bureau of Investigation
                       Phoenix, AZ

                       As a forensic computer examiner in the FBI, I examine physical evidence under a
                       documented quality assurance program that includes annual proficiency testing,
                       technical/peer and administrative reviews and adherence to standard operating
                       procedures.

                       Conduct forensic examinations on computer evidence, carry out research and
                       development activities, perform search and seizure operations, and provide instruction to
                       new field examiners. Certified to perform forensic examinations on Windows and Mobile
                       devices.

Apr 2014 – Mar 2015    Special Agent Forensic Examiner Trainee
                       Phoenix Division
                       Federal Bureau of Investigation
                       Phoenix, AZ

                       As a forensic computer examiner trainee in the FBI, I examined physical evidence under a
                       documented quality assurance program that included annual proficiency test,
                       technical/peer and administrative reviews and adherence to standard operating
                       procedures. I performed this under the guidance of a certified forensic examiner.

Jun 2011 – Apr 2014    Special Agent Forensic Examiner On The Job Trainee
                       Phoenix Division
                       Federal Bureau of Investigation
                       Phoenix, AZ

                       As a forensic computer examiner on the job trainee in the FBI, I examined physical
                       evidence under a documented quality assurance program that included annual proficiency
                       test, technical/peer and administrative reviews and adherence to standard operating
                       procedures. I performed this under the guidance of a certified forensic examiner.



May 2004 – Mar 2015    Special Agent
                       Phoenix Division
                       Federal Bureau of Investigation
                       Phoenix, AZ
              Case 2:18-cr-00422-SMB Document 422-1 Filed 12/14/18 Page 3 of 4
SA J. Patrick Cullen
Page 2 of 5

                       Performed duties related to complex national security and criminal computer intrusions.
                       Gathered evidence, analyzed large volumes of digital evidence and log files, prepared
                       prosecution reports, conducted victim notifications and support to victim organizations.

                       Worked crimes against children cases in an online undercover role, gathered evidence,
                       obtained federal search warrants, subject interviews, review of digital media, prepared
                       prosecution reports and obtained indictment/arrest warrants for cases assigned to me.

                       Worked complex transnational organized crime and drug cases


Jan 2004 – May 2004    Special Agent New Agent Trainee
                       Federal Bureau of Investigation
                       Training Academy
                       Quantico, VA

                       Received 17 weeks of training in computer investigations, evidence gathering and review,
                       interview/interrogation, firearms, defensive tactics, ethics, legal and other classes required
                       by the Federal Bureau of Investigation.


EDUCATION

Sep 1988 – Jan 1993    Southern Illinois University
                       Edwardsville, IL
                       Bachelor of Science in Accounting


FORENSIC EXAMINATION / TESTIMONY EXPERIENCE

Analyzed more than 300 computers systems since 2011. Participated in the execution 95 search warrants/search
and seizure operations, and field examinations. Examinations have supported expert testimony in State and
Federal Court.


PROFESSIONAL TRAINING

Feb 2008               Network Intrusion Analysis

Jan 2010               Advanced Network Intrusion – Unix

Nov 2010               CompTIA A+

Jan 2011               FBI Cart Tech Certification Course

Nov 2011               Advanced Network Intrusion - Windows


May 2011               CompTIA – Network+

Oct 2011               Access Data FTK Boot Camp

Jan 2012               FBI Cart Intermediate Web Artifacts

Mar 2012               FBI DExt vs CART FE Training

May 2012               FBI Cyber Division Networking Training

Aug 2012               FBI Intermediate OS Artifacts
              Case 2:18-cr-00422-SMB Document 422-1 Filed 12/14/18 Page 4 of 4
SA J. Patrick Cullen
Page 3 of 5


Sep 2012               Access Data ACES Training

Nov 2012               GIAC Security Essentials

Jan 2013               FBI CART Tech Practicals

Jan 2013               FBI DExT Practicals

May 2013               FBI Intro to CART Exams

Aug 2013               FBI CART Practicals

Nov 2013               GIAC GCFE Forensic Exam Training

Apr 2014               FBI Moot Court

Dec 2014               GIAC Certified Forensic Analyst

Aug 2016               FBI Basic Mobile Devices

Oct 2016               FBI Annual Proficiency Exam

Sep 2017               FBI Annual Proficiency Exam

Feb 2018               FBI Introduction to Mac Systems



CERTIFICATIONS & AWARDS

Aug 2016               FBI Cell Phone and Mobile Device Certified

Mar 2015               FBI Basic Wintel Forensic Examiner Certified

Dec 2014               Global Information Assurance Certification – Certified Forensic Analyst

Nov 2013               Global Information Assurance Certification – Windows Forensic Analysis

Nov 2012               Global Information Assurance Certification – Security Essentials
